Name: Commission Regulation (EC) No 854/94 of 15 April 1994 extending the suspension of the advance fixing of export refunds on beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 98/28 Official Journal of the European Communities 16. 4. 94 COMMISSION REGULATION (EC) No 854/94 of IS April 1994 extending the suspension of the advance fixing of export refunds on beef and veal system to monitor the issue of export licences for such animals ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 3611 /93 (2), Having regard to Council Regulation (EEC) No 885/68 of 28 June 1968 laying down general rules for granting export refunds on beef and veal and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 427/77 (4), and in particular the second subparagraph of Article 5 (4) thereof, Whereas, in order to discourage applications for the advance fixing of refunds for certain live bovine animals being submitted for speculative purposes, the advance fixing of refunds should be suspended temporarily pending the introduction at the end of May 1994 of a HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of export refunds on the products covered by CN code 0102 90 referred to in the Annex to Commission Regulation (EC) No 853/94 0 is hereby suspended from 16 April 1994. Article 2 This Regulation shall enter into force on 16 April 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28. 6 . 1968, p. 24. O OJ No L 328, 29. 12. 1993, p. 7. (3) OJ No L 156, 4. 7. 1968, p. 2. (4) OJ No L 61 , 5 . 3 . 1977, p. 16. 0 See page 23 of this Official Journal .